Citation Nr: 0425774	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  04-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. C.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for a chronic psychiatric disorder, to 
include PTSD.

The veteran testified at a hearing before the Board, sitting 
at the RO, in April 2004, and a transcript of that testimony 
is in the claims file.


FINDINGS OF FACT

1.  A chronic psychiatric disorder did not have its onset 
during active service.

2.  The veteran's records include a medical diagnosis of PTSD 
and medical evidence of a nexus between diagnosed PTSD and 
service-related stressors.

3.  The veteran did not engage in combat.

4.  There is no credible evidence that supports any of the 
veteran's accounts regarding his alleged stressors that he 
purports to have experienced during active service.


CONCLUSION OF LAW

A chronic psychiatric disability, to include PTSD, was not 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO had originally adjudicated the 
veteran's claim for VA compensation for PTSD in July 1999 and 
denied it as not well-grounded, applying the standards of the 
law then in effect.  Following implementation of the VCAA in 
November 2000, the RO, sua sponte, readjudicated the claim 
pursuant to the provisions of the new law and the current 
appeal stems from this action.  The RO has also provided the 
veteran with express notice of the provisions of the VCAA in 
correspondence dated in August 2003, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  The veteran's service 
medical records and his military unit history for the 
pertinent period of time have been obtained and associated 
with the record, as well as his medical records and pertinent 
documents from VA and the Social Security Administration 
(SSA).  He has also been provided with VA psychiatric 
examinations that address the claim on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that the veteran 
was psychiatrically normal on pre-enlistment examination in 
September 1979 and that he denied having any medical history 
of psychiatric problems.  His service medical records contain 
no reports showing treatment for psychiatric complaints or 
for injuries sustained in any vehicular accidents or for 
injuries resulting in loss of consciousness.  On separation 
examination in September 1983 he was noted to be 
psychiatrically normal.

The veteran filed his original claim for VA compensation for 
a psychiatric disability in August 1998.  VA and SSA records 
associated with his claim and dated from 1986 to 2003 show 
that the veteran was treated during this period for recurring 
problems with polysubstance abuse, generalized anxiety 
disorder and depression.  Significant among these is the 2002 
report of a VA psychiatrist who diagnosed the veteran with 
anxiety disorder (not otherwise specified), rule out PTSD.  
An October 2001 letter from the veteran's Vet Center 
counselor (who possessed a degree in social work) shows a 
diagnosis of PTSD linked to his alleged in-service stressors 
of having been exposed to live incoming small arms fire 
during a military exercise drill and of surviving an 
accidental roll-over of a Marine tracked amphibious vehicle 
in which he was riding during a training exercise in Okinawa.

The veteran has presented written statements and oral hearing 
testimony at hearings conducted at the RO before a hearing 
officer in July 2003 and the Board in April 2004, in which he 
reported that in April 1981 he was involved in an incident in 
which his squad leader, through inexperience, accidentally 
led him and his fellow Marines into the path of incoming 
friendly machine gun fire during a live-fire training 
exercise.  He reported that no one was killed or wounded in 
the incident, but that he felt very much afraid for his life 
when he witnessed the bullets come racing past his head.  
According to the veteran, the incident was never made an 
official part of the record although he was able to present a 
written statement dated in April 2001 from a lay witness, Mr. 
P.S., who claimed to have been present with the veteran when 
they were accidentally fired upon.  The veteran also reported 
that during training at Camp Fuji in Okinawa, Japan, he was 
riding in a Marine tracked amphibious vehicle that 
accidentally rolled over during a training exercise, causing 
him and his fellow passengers to sustain impact injuries in 
which he lost consciousness for a few minutes.  The veteran 
reported that some of his fellow passengers sustained bruises 
and nosebleeds from the vehicle roll-over, but that no one 
was killed.  The veteran also reported that he was riding in 
a helicopter that was forced to make an emergency landing 
after developing engine malfunction problems.  The veteran's 
witness, Ms. C.A., reported that she personally knew the 
veteran for several years and that he displayed symptoms of 
emotional withdrawal, social avoidance and emotional 
irritability.  The veteran's family submitted written 
statements attesting that they observed the veteran's 
personality change from being a happy and well-adjusted man 
prior to entering service to being a sad and emotionally and 
mentally troubled man following his return.  They believed 
that the veteran's military experiences played a causative 
role in his change in personality.

The veteran's service records show that he served in Company 
India of the 3d Battalion, 1st Marines, 1st Marine Division, 
United States Marine Corps.  The archives and records 
department of the Department of the Navy were contacted by VA 
and asked to review the history of the veteran's unit in the 
Marine Corps with regard to his alleged stressors.  In 
correspondence dated in February 1999 and October 2003, the 
Department of the Navy confirmed that the veteran's Marine 
unit sustained no personnel casualties during the time he was 
in active duty.  A review of the personnel records and unit 
histories of Company India of the 3d Battalion, 1st Marines, 
1st Marine Division, of the United States Marine Corps, also 
failed to confirm that any accidents such as the ones 
described by the veteran and his lay witness ever actually 
occurred.

Analysis

The veteran contends that he currently has PTSD as a direct 
result of various non-combat-related stressors that he 
alleges to have experienced during active duty.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).
In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, there is no objective evidence to establish 
that the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257(2000).  His personnel 
records show no documentation indicating that he ever served 
in combat and he, himself, does not claim to have ever served 
in combat.  For these reasons, the Board concludes that the 
veteran did not engage in combat.

The veteran claims that his PTSD is linked to stressor 
incidents in which he was almost killed or wounded during 
accidents which occurred during training, including being 
inadvertently led into the field of fire from a machine gun 
team, being in a Marine amphibious vehicle roll-over, and 
being in a helicopter during an emergency landing.  The Board 
finds these accounts are unverified because neither the 
veteran's service medical and personnel records, or his 
military unit records for his period of service contain any 
mention of these alleged incidents.  Although the statement 
of the veteran's witness, Mr. P.S., corroborate the veteran's 
accounts, as a lay statement it cannot serve to prove the 
veracity of the alleged stressor incidents absent any 
confirmation by the official military records.  In any case, 
the veteran himself has admitted that the incident involving 
his being accidentally led into a live fire zone was never 
officially reported.

The veteran's service records and the official Marine Corps 
unit diaries obtained from the Department of the Navy fail to 
verify his alleged stressors.  There is also no indication 
that the veteran's unit sustained any casualties during his 
posting with them that would corroborate his accounts.

For PTSD to be service connected, the evidence must establish 
that the veteran's diagnosis of PTSD is linked to these 
claimed stressors and that these alleged stressors actually 
occurred during his military service.  After a thorough 
review of the evidence, the Board finds that the documentary 
evidence of record is insufficient to support a finding that 
any of the aforementioned stressor incidents had actually 
occurred.  The Department of The Navy was contacted by the RO 
and provided with the veteran's service dates and unit 
identification and asked to provide records that may verify 
his alleged stressors.  A review of the claims file shows 
that the veteran's service department was unable to provide 
any documentation that substantiated the veracity of the 
veteran's stressor accounts.  

Although the veteran was psychiatrically examined several 
times during service in relation to his episodes of 
misconduct, he was diagnosed as normal and without evidence 
of an organic brain disorder, psychosis or neurosis during 
all psychiatric evaluations conducted during active duty.  
The Board does not find that the veteran's behavioral 
problems noted during service constitute credible evidence of 
any of his alleged stressors in view of the absence of any 
documentation that corroborates any of the veteran's 
accounts.  

The veteran's post-service medical treatment records are 
insufficient to verify his PTSD stressors.  The psychiatric 
treatment records showing PTSD linked to his alleged 
stressors are based entirely on the veteran's own accounts of 
his stressors and not upon any objective medical or military 
record, or upon any personal knowledge by the physician that 
the veteran's stressors had actually occurred during his 
period of active service.  Therefore, these records are not 
useful for purposes of corroborating the veteran's accounts 
in order to prove that the alleged stressor incidents 
associated with his PTSD diagnosis had actually occurred.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997) (where the 
facts show that the veteran received treatment from a 
physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the veteran, or the hearsay recitation of 
a diagnoses or other medical history, the Board is not bound 
to accept the medical conclusions and/or opinions of a 
physician.)

In conclusion, the veteran's alleged stressor accounts are 
not supported by credible evidence.  As the veteran's current 
diagnosis of PTSD is predicated upon stressors that the 
evidence fails to corroborate, his claim of entitlement to 
service connection for PTSD must be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the relative merits of his claim, the benefit-of-
the-doubt doctrine does not apply.  38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



